


Exhibit 10.7


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of March 13, 2013 (the
“Agreement”) is entered into among Joy Global Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders, Bank of America, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer and JPMorgan Chase
Bank, N.A., as a Swing Line Lender and an L/C Issuer have entered into that
certain Credit Agreement dated as of October 12, 2012 (as amended or modified
from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as described below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
Amendment. Section 6.19 of the Credit Agreement is hereby amended in its
entirety to read as follows:



“The exact legal name and state of organization of (a) the Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto, (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in writing.”


2.    Condition Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent.


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c)    After giving effect to this Agreement, the Loan Parties represent and
warrant to the Lenders that (i) the representations and warranties of the Loan
Parties set forth in Article VI of the Credit Agreement and in each other Loan
Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.






--------------------------------------------------------------------------------




(d)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]





2



--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
JOY GLOBAL INC.,

a Delaware corporation


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Executive Vice President and Chief Financial Officer


GUARANTORS:
JOY TECHNOLOGIES LLC,

a Delaware limited liability company


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Vice President


P&H MINING EQUIPMENT INC.,
a Delaware corporation


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Vice President


N.E.S. INVESTMENT CO.,
a Delaware corporation


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Vice President


CONTINENTAL CRUSHING & CONVEYING INC.,
a Delaware corporation


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Vice President


LETOURNEAU TECHNOLOGIES LLC,
a Texas limited liability company


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Vice President




--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent


By:    /s/ Alan Tapley            
Name: Alan Tapley
Title: Assistant Vice President




LENDERS:
BANK OF AMERICA, N.A.,

as a Lender


By:    /s/ Marc Sanchez            
Name: Marc Sanchez
Title: Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Suzanne Ergastolo        
Name: Suzanne Ergastolo
Title: Vice President


GOLDMAN SACHS BANK USA,
as a Lender


By:    /s/ Michelle Latzoni        
Name: Michelle Latzoni
Title: Authorized Signatory


RBS CITIZENS, N.A.,
as a Lender


By:    /s/ Lisa A. Garling        
Name: Lisa A. Garling
Title: Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Christine Howatt        
Name: Christine Howatt
Title: Authorized Signatory


BMO HARRIS BANK, N.A.,
as a Lender


By:    /s/ Paul M. Hultgren        
Name: Paul M. Hultgren
Title: Director & Senior Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender






--------------------------------------------------------------------------------




By:    /s/ Doug Whitaker        
Name: Doug Whitaker
Title: Officer


COMERICA BANK,
as a Lender


By:    /s/ Heather A. Whiting        
Name: Heather A. Whiting
Title: Vice President


WELLS FARGO BANK, N.A.,
as a Lender


By:    /s/ Matthew J. Simon        
Name: Matthew J. Simon
Title: Vice President


THE NORTHERN TRUST COMPANY,
as a Lender


By:    /s/ Patrick Cowan            
Name: Patrick Cowan
Title: Authorized Signatory


MIZUHO CORPORATE BANK, LTD.,
as a Lender


By:    /s/ David Lim            
Name: David Lim
Title: Authorized Signatory


